Citation Nr: 1114510	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for degenerative joint and disc disease of the lumbar and cervical spine, lumbar interbody fusion L4-5, spondylosis C5-6 to include as secondary to service-connected left ankle disorder.

2.  Entitlement to service connection for ischemic heart disease to include as secondary to herbicides.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a skin disorder to include chloracne as secondary to exposure to herbicides.

6.  Entitlement to an increased rating for left ankle sprain, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial disability rating greater than 30 percent for adjustment disorder with depressed mood due to pain (neuropathy related to service-connected disabilities).  


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was previously before the Board in April 2009 at which time the claim was remanded for further development.  With regard to the issues decided below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for ischemic heart disease was previously characterized as requiring the submission of new and material evidence.  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  An intervening change in applicable law may entitle a claimant to receive consideration of a claim de novo, or as a "new" claim, even though the claim is based on essentially the same facts as those in a previously adjudicated claim. Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  As such, the issue concerning ischemic heart disease has been recharacterized as a straight service connection claim rather than requiring new and material evidence.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes, was included in an October 2010 supplemental statement of the case; however, that issue is no longer before the Board.  In an October 2009 rating decision, the RO granted service connection for erectile dysfunction when it included erectile dysfunction in the already service-connected diabetes and granted special monthly compensation based on loss of use of a creative organ.  

As was noted in the April 2009 Board remand, the Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability.  This issue was most recently raised in correspondence dated in November 2009.  Also, in October 2004 correspondence the Veteran raised the issue of entitlement to an increased rating for his service-connected peripheral neuropathy of the upper and lower extremities as well as entitlement to service connection for an eye disorder secondary to his service-connected diabetes mellitus.  Unfortunately, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, entitlement to an increased rating for left ankle sprain, and entitlement to an initial disability rating greater than 30 percent for adjustment disorder with depressed mood due to pain (neuropathy related to service-connected disabilities) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a March 2003 rating decision and properly notified the Veteran, who did not initiate an appeal of that decision.

2.  The March 2003 rating decision is the last final decision prior to the Veteran's request to reopen his claim in November 2004. 

3.  Evidence received since the March 2003 rating decision regarding the Veteran's claim for service connection for a back disorder is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

4.  Service personnel records show that the Veteran served in the Republic of Vietnam from April 1967 to April 1968. 

5.  The Veteran has been diagnosed with coronary artery disease.

6.  There is no competent diagnosis of PTSD.  

7.  There is no evidence of a skin disorder in service, or within one year after service, and no competent medical evidence linking the Veteran's current skin disorder with his period of service to include his presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted since the March 2003 rating decision and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for ischemic heart disease is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

5.  Service connection for a skin disorder, to include chloracne, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he has a current back disorder, heart disorder, PTSD, and chloracne and that they are related to his service with the United States Army from November 1965 through October 1969.  Specifically, he contends that his heart disorder and chloracne are related to his presumed exposure to herbicides during his Vietnam military service.    

New and Material Evidence Issue

The Veteran submitted an original claim for service connection for a back disorder in October 2002.  In connection with this claim the RO obtained the Veteran's service treatment records which were negative for back problems.  Specifically, the Veteran's August 1969 separation examination shows a normal spine and in the Veteran's August 1969 "Report of Medical History" the Veteran specifically denied "recurrent back pain."  The RO also obtained private treatment records dated from October 1999 through September 2002 showing complaints of back pain beginning in October 1999 with a subsequent diagnosis of degenerative disk disease, L4-5.

The RO denied service connection for a back disorder in a March 2003 rating decision, noting that there was no indication of back problems during the Veteran's military service and no link between the Veteran's current back disorder and military service.  Although the Veteran was provided notice of this decision he did not perfect an appeal and the March 2003 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In November 2004, the Veteran filed another claim for a back disorder.  In connection with this claim the Veteran submitted additional private treatment records which also showed back problems beginning in October 1999.  The Veteran also argued a new theory; that his current back disorder is secondary to his service-connected left ankle disorder.  The RO denied this claim in an October 2005 rating decision, noting that service connection for a back disorder had previously been denied on a direct basis with no appeal filed and finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's recently argued theory of entitlement to service connection for a back disorder secondary to the service-connected left ankle disorder does not constitute a new claim.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim. Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).

The Board finds that some of the evidence presented since the prior final denial in March 2003 is new, in that it was not previously of record.  However, such evidence is not material, in that it does not raise a reasonable possibility of substantiating the claim.  The basis of the prior denial was that there was no indication of a back disorder during military service or for many years after military service.  Since the March 2003 rating decision, such evidence remains lacking.  There is also no evidence that the claimed condition is caused or aggravated by a service-connected disability.  No evidence added to the record shows that the Veteran's current back disorder was incurred during his active military service than had already been demonstrated at the time of the prior final decision.  As such, the provisions of 38 C.F.R. § 3.156(a) have not been satisfied and the claim is not reopened.  

Service Connection Issues

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases such as psychoses may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include chloracne and ischemic heart disease (including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease).  38 C.F.R. § 3.309(e);  See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).

1.  Ischemic Heart Disease

Private treatment records show complaints of chest pain beginning in July 2000 with a subsequent diagnosis of coronary artery disease.  Also, the Veteran's service personnel records show that the Veteran was stationed in the Republic of Vietnam from April 1967 to April 1968.  Finally, the Board notes that coronary artery disease is synonymous with ischemic heart disease.   Therefore, the Board finds that the Veteran is entitled to service connection for ischemic heart disease on a presumptive basis.  38 U.S.C.A. § 5107(b).  

2.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

While the evidence includes several assessments of PTSD contained in VA outpatient treatment records, particularly in November 2004, it is negative for a current medical diagnosis of PTSD that meets the criteria under DSM-IV.  Significantly, the Veteran was afforded a VA psychiatric examination in July 2010.  At that time the examiner diagnosed the Veteran with adjustment disorder with depressed mood due to pain and specifically indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Service connection requires evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for adjustment disorder with depressed mood due to pain was granted in an October 2010 rating decision.  

The Veteran's claim for service connection implicitly includes the assertion that he has a diagnosis of PTSD, but his personal opinion as a lay person not trained in medicine does not provide competent evidence needed to establish a diagnosis of PTSD.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Since the Veteran does not have a diagnosis of PTSD, there is no need to discuss whether the Veteran saw combat or whether an in-service stressor actually occurred.  As there is no evidence of a current diagnosis of PTSD, the Board finds that service connection for PTSD is not warranted. 38 U.S.C.A. § 5107(b).

3.  Chloracne

The Veteran's service treatment records are negative for a skin disorder in service. Significantly, the August 1969 separation examination shows normal "skin"  and in an August 1969 Report of Medical History the Veteran checked "no" when asked if he suffered from "skin diseases."  

Post-service treatment records are also negative for a chronic skin disorder.  While a VA outpatient treatment record dated in April 2006 shows treatment for a lesion in his eye lid there is no medical evidence of a current diagnosis of a chronic skin disorder.  Also, in February 2007 correspondence the Veteran indicated that he has had outbreaks of a skin disorder but has never been examined when those sores and/or outbreaks have occurred.       

The Board finds that the preponderance of the evidence is against the claim of service connection for a skin disorder on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, the Board observes that the Veteran has not been diagnosed with lung cancer or any other disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is no evidence of a skin disorder in service.  As above, the August 1969 separation examination showed normal "skin"  and in an August 1969 Report of Medical History the Veteran checked "no" when asked if he suffered from "skin diseases."  Furthermore, there is no medical evidence of a current diagnosis of a chronic skin disorder.  As above, service connection requires evidence of a current disability.  Boyer, 210 F.3d at 1353.  

The Board has considered the opinion of the Veteran himself.  A Veteran in some cases is competent to diagnose a disorder, and in other cases to also relate that disorder to service.  See Jandreau, 492 F. 3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This case involves whether the Veteran has a current diagnosis of a chronic skin disorder to include chloracne, and in the Board's opinion this is not a disorder so observable as to be susceptible to lay diagnosis.  Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim for service connection for a chronic skin disorder to include chloracne.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disorder. As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in November 2004, March 2006, and May 2009 letters and the claim was readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was previously represented by a Veteran's Service Organization and its counsel and is currently represented by an agent.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a psychiatric examination, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection with either the back or skin disorder claims.  The duty to provide a medical examination or obtain a medical opinion applies to claims to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  Therefore, VA has no duty to obtain a medical opinion with regard to the back claim.  With regard to the skin disorder claim, VA need not conduct an examination because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  There is no competent evidence of a current diagnosis of a chronic skin disorder, to include chloracne. Therefore, there is no duty to provide an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for degenerative joint and disc disease of the lumbar and cervical spine, lumbar interbody fusion L4-5, spondylosis C5-6 is not reopened.

Service connection for ischemic heart disease is granted.

Service connection for PTSD is denied.

Service connection for a skin disorder to include chloracne is denied.

REMAND

1.  Hypertension

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus.  During an April 2005 VA examination, the examiner noted that the Veteran was first diagnosed with hypertension in 2000 (prior to the onset of diabetes in June 2004) and opined that the Veteran's hypertension was not secondary to his diabetes as the hypertension predated the diagnosis of diabetes by several years.  However, no opinion was provided then or at any other time as to whether the Veteran's service-connected diabetes has aggravated the claimed hypertension.  Pursuant to the April 2009 Board remand, the Veteran was afforded a second VA examination in June 2009 to address the question of  whether the Veteran's service-connected diabetes has aggravated the claimed hypertension.  Unfortunately, the June 2009 VA examiner did not answer this question, rather the examiner wrote: "I do not believe that his diabetes has caused or worsened his diabetes."    

The Veteran also contends that his hypertension is related to either his now service-connected heart disorder.   However, no opinion has been provided as to whether the Veteran's now service-connected heart disorder has caused or aggravated the claimed hypertension.  On remand, the Veteran should be afforded another VA examination for hypertension.     

2.  Left ankle sprain

The Veteran was most recently afforded a VA examination regarding his service-connected bilateral foot disorder in September 2006.  Recent VA outpatient treatment records show that the Veteran underwent surgery on his left ankle in July 2010.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be afforded another VA examination for the left ankle.   

3.  Adjustment disorder with depressed mood due to pain

In an October 2010 rating decision, the RO granted service connection for adjustment disorder and assigned a 30 percent disability rating.  The Veteran's submitted a written notice of disagreement as to this issue in November 2010.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted. If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, this case must be remanded for further development, as outlined above.  The Board regrets the additional delay in this appeal by issuing this remand, but this process is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA medical examination in order to ascertain the nature and etiology of his claimed hypertension.  The claims file should be furnished to the examiner for use in the study of this case.  All indicated tests should be conducted.  Following the examination and review of the record, the examiner must address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any existing hypertension began during service or within one year of his discharge from service or is otherwise linked to some incident of the Veteran's period of active duty from November 1965 to October 1969?

(b)  Is it at least as likely as not that the Veteran's service-connected diabetes has caused or worsened his claimed hypertension? If it is determined that the Veteran's hypertension was aggravated by his service-connected diabetes, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

(c)  Is it at least as likely as not that the Veteran's now service-connected heart disorder has caused or worsened his hypertension?  If it is determined that the Veteran's hypertension was aggravated by his service-connected heart disorder, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

2. Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected left ankle sprain.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

3. Issue a Statement of the Case (SOC) specifically regarding the issue of entitlement to an initial disability rating greater than 30 percent for service-connected adjustment disorder.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

4. After completion of the foregoing, readjudicate the claim on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


